UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-6225
RUTHERFORD RONALD ROGERS,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
             J. Frederick Motz, Chief District Judge.
                           (CR-88-70-K)

                      Submitted: April 24, 2001

                       Decided: May 15, 2001

      Before WILKINS and GREGORY, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Rutherford Ronald Rogers, Appellant Pro Se. E. Thomas Roberts,
Assistant United States Attorney, Baltimore, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. ROGERS
                              OPINION

PER CURIAM:

   Rutherford Ronald Rogers filed a motion to correct an illegal sen-
tence under former Fed. R. Crim. P. 35(a), applicable to offenses
committed before November 1, 1987, challenging offenses he com-
mitted both before and after that date. The district court denied Rog-
ers’ claims on the merits. We have reviewed the record and the
district’s opinion and find no reversible error in the denial of relief
relating to the offenses Rogers committed before November 1, 1987.
Accordingly, we affirm this portion of the district court’s order on the
reasoning of the district court. United States v. Rogers, No. CR-88-
70-K (D. Md. filed Jan. 12, 2001; entered Jan. 16, 2001).

   With regard to Rogers’ challenge to the offenses he committed
after November 1, 1987, former Rule 35(a) does not apply. The cur-
rent Rule 35(a), applicable to offenses committed after November 1,
1987, specifies the circumstances under which a sentence may be
modified; none of those circumstances is present here. Because Rog-
ers may not proceed under the former rule to challenge the offenses
he committed after November 1, 1987, we affirm the denial of relief
on that ground.* United States v. Lofton, 233 F.3d 313, 317 n.4 (4th
Cir. 2000) (recognizing that appellate court may affirm result on rea-
sons different from those on which lower court relied). We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                           AFFIRMED

  *Construing the Rule 35 motion as one filed under 28 U.S.C.A. § 2255
(West Supp. 2000) does not save the action. Before Rogers may file a
successive § 2255 motion, he must obtain authorization from this court
under 28 U.S.C.A. § 2244 (West Supp. 2000).